t c memo united_states tax_court owen d snyder and lillie m snyder petitioners v commissioner of internal revenue respondent docket no filed date owen d snyder and lillie m snyder pro sese catherine s tyson for respondent memorandum findings_of_fact and opinion marvel judge respondent determined deficiencies and accuracy-related_penalties under sec_6662 a with respect to petitioners’ federal_income_tax as follows 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure after a concession the issues for decision are whether petitioners are entitled to depreciation_deductions claimed on schedules c profit or loss from business of their form sec_1040 u s individual_income_tax_return relating to a pay phone and automatic teller machine atm activity for whether gross_receipts from the pay phone and atm activity that petitioners reported on their schedules c should be reclassified as other income whether petitioners are entitled to claim a disabled_access_credit under sec_44 for and whether petitioners are liable for the sec_6662 accuracy-related_penalty for findings_of_fact the parties have stipulated some of the facts which we incorporate in our findings by this reference petitioners resided in missouri when the petition was filed background owen d snyder mr snyder has been preparing income_tax returns since mr snyder obtained a degree in economic sec_2respondent concedes the adjustments in the notice_of_deficiency shown as schedule c - total expense math error for from washington university and attended washington university law school for year he joined the military and after receiving an honorable discharge he took summer law courses at the university of wisconsin but never obtained a law degree thereafter mr snyder worked for general american life_insurance co and then a g edwards while at a g edwards mr snyder had the opportunity to take over his aunt’s tax preparation business after she suffered a stroke he attended night courses taught by a tax attorney at washington university and began his tax preparation business in mr snyder became an enrolled_agent entitled to practice before the internal_revenue_service and his enrollment remains in good standing around mr snyder received a postcard from alpha telcom inc alpha telcom marketing a new tax favored program that promised to eliminate your client’s tax problems and also promised to 17-percent commissions to sales representatives mr snyder contacted alpha telcom by telephone and spoke with alpha telcom’s chief marketer charles tummino mr tummino mr snyder told mr tummino that he was not interested because he knew about the paramount pay phone litigation where an investment contract for pay phones was deemed a security but mr tummino assured mr snyder that alpha telcom’s program addressed the problems associated with the paramount pay phone litigation alpha telcom sent him a video and a brochure explaining the pay phone program mr snyder again spoke with mr tummino and requested something signed in writing from an attorney or a certified_public_accountant involved in the alpha telcom program mr snyder received various forms of information from alpha telcom including alpha telcom brochures several letters from attorneys and from perkins co p c an accounting and business consulting firm addressed to paul rubera president of alpha telcom and résumés of two attorneys who were supposedly involved in the alpha telcom program mr snyder also paid for and received a dun bradstreet business information report regarding alpha telcom mr snyder became an authorized sales representative for alpha telcom after taking an examination he provided information about the alpha telcom program to some of his clients after some of them invested in the program mr snyder began receiving commissions of to percent of his clients’ investments in the alpha telcom program mr snyder advised the clients on the benefits of depreciation_deductions and of the disabled_access_credit in connection with their investments in the alpha telcom program 3the letters addressed whether the alpha telcom program_investment contract was a security and whether alpha telcom pay phone owners qualified for the disabled_access_credit mr snyder invested approximately dollar_figure of his own money in alpha telcom pay phones he never personally saw the pay phones he purchased4 but relied on photographs of the phones provided by alpha telcom mr snyder entered into a service agreement with a service provider related to alpha telcom that under the terms of the agreement was responsible for among other things collecting and reporting the revenues generated by the pay phones mr snyder did not take any steps to ensure or confirm that the service provider correctly reported the revenue in addition to the pay phones in mr snyder invested in one atm for dollar_figure from national equipment providers l l c nep the atm did not dispense cash but instead dispensed coupons that were exchangeable for cash in stores mr snyder entered into a service agreement with a service provider to service the atm and the service provider was responsible for selecting the location for the atm mr snyder began receiving dollar_figure per month for the atm however mr snyder was dissatisfied with the monthly payments from the service provider and he wanted to move the atm from california to south carolina in mr snyder sold the atm to atm network services inc for dollar_figure 4we use the term purchase to mean that mr snyder acquired an interest in the pay phones for consideration but our use of the term should not be construed to mean that mr snyder acquired a depreciable_interest in the pay phones federal_income_tax reporting for petitioners filed a form_1040 that included a schedule c for mr snyder’s tax preparation business on the schedule c petitioners claimed a dollar_figure depreciation deduction a detail sheet attached to the schedule c showed that dollar_figure of the depreciation deduction related to the alpha telcom pay phones and the balance related to office furniture and a laser printer petitioners also attached to their form_1040 a form_8826 disabled_access_credit claiming a dollar_figure disabled_access_credit for which they used to offset their federal_income_tax liability for petitioners filed a form_1040 that included a schedule c for mr snyder’s tax preparation business on the schedule c petitioners claimed a dollar_figure depreciation deduction petitioners also attached a form_4562 depreciation and amortization including information on listed_property with a supplement the form_4562 supplement showed that dollar_figure of the depreciation deduction related to the atm dollar_figure related to the alpha telcom pay phones and the balance related to the office furniture and the laser printer petitioners also claimed a 5petitioners claimed the income and depreciation deduction relating to the pay phone and atm activity on their schedule c for mr snyder’s tax preparation business 6on the form_8826 petitioners claimed total eligible_access_expenditures of dollar_figure for dollar_figure current_year disabled_access_credit on form_8826 that credit was used to calculate petitioners’ general_business_credit of dollar_figure for for petitioners filed a form_1040 that included a schedule c on which they claimed a dollar_figure depreciation deduction and a dollar_figure disabled_access_credit on date respondent sent petitioners a notice_of_deficiency for in the notice respondent determined the following petitioners were not entitled to the depreciation_deductions they claimed on their schedules c petitioners did not report on their form sec_1040 other income shown on forms 1099-misc miscellaneous income from alpha telcom petitioners were not entitled to the disabled_access_credit claimed on their form sec_1040 and petitioners were liable for an accuracy-related_penalty under sec_6662 for petitioners filed a petition contesting respondent’s determinations 7on form_3800 general_business_credit petitioners claimed the dollar_figure credit reported on the form_8826 a dollar_figure carryforward of a general business or esop_credit to and a dollar_figure carryback of a general_business_credit from 8neither the form_1040 nor its attachments were introduced into evidence 9respondent also proposed several computational adjustments opinion i depreciation_deductions sec_167 generally allows a depreciation deduction for the exhaustion and wear_and_tear of property used in a trade_or_business or property_held_for_the_production_of_income depreciation_deductions are based on an investment in and actual ownership of property rather than on possession of bare_legal_title 124_tc_244 affd 469_f3d_436 5th cir dollar_figure the mere transfer of legal_title does not transfer the incidents of taxation attributable to property ownership where the transferor retains significant control_over the property see 453_f3d_653 6th cir arevalo v commissioner supra pincite see also 435_us_561 a taxpayer is entitled to depreciation_deductions with respect to property only if the benefits and burdens of owning the property have passed to the taxpayer arevalo v commissioner supra pincite whether the taxpayer has received 10in their brief petitioners repeatedly argue that we stated during trial that in deciding this case we would not rely on 124_tc_244 affd 469_f3d_436 5th cir and 453_f3d_653 6th cir petitioners are mistaken at trial we simply stated that the parties’ pretrial memoranda are not evidence in this case we did not indicate that we would refrain from relying on relevant cases in our opinion the benefits_and_burdens_of_ownership is a question of fact that must be determined from the parties’ intent as established by written agreements read in the light of the attending facts and circumstances id pincite 77_tc_1221 this court and several courts of appeals have held that taxpayers who invested in alpha telcom pay phones did not receive the benefits and burdens of owning the pay phones that were required to claim depreciation_deductions under sec_167 crooks v commissioner supra pincite arevalo v commissioner supra pincite sita v commissioner tcmemo_2007_363 affd without published opinion aftr 2d ustc par big_number 7th cir in arevalo v commissioner supra pincite we identified eight factors for determining whether a taxpayer who invested in alpha telcom pay phones like mr snyder held the burdens and benefits of owning the pay phones those factors include whether legal_title passes how the parties treat the transaction whether an equity was acquired in the property whether the contract creates a present obligation on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments whether the right of possession is vested in the purchaser which party pays the property taxes which party bears the risk of loss or damage to the property and which party receives the profits from the operation and sale of the property id mr snyder received only bare_legal_title to the pay phones he never had control_over or possession of the pay phones and all information regarding the existence and location of the pay phones came from alpha telcomdollar_figure alpha telcom controlled the location of the pay phones and entered into site agreements for them collected monthly revenues paid vendor commissions and fees and repaired and maintained the pay phones if the monthly adjusted gross revenues exceeded the base_amount alpha telcom was entitled to percent of the revenuesdollar_figure if the monthly adjusted gross revenues were equal to or less than the base_amount mr snyder was entitled to percent of the revenues and owed no monthly feedollar_figure the record does not show that mr snyder paid any property taxes insurance premiums or license fees with respect to the pay phones 11although mr snyder testified that he called the businesses where his pay phones were supposedly located he never made any further effort to establish that his pay phones existed in those locations moreover after alpha telcom filed for bankruptcy mr snyder did not take possession of the pay phones 12the telephone service agreement that mr snyder signed is not in the record however mr snyder testified that he selected option or level which generally provided as summarized above 13alpha telcom often paid mr snyder a base_amount of dollar_figure or dollar_figure regardless of pay phone revenue mr snyder also received only bare_legal_title to the atm he never took possession of the atm and he received only a fixed monthly check of dollar_figure regardless of the revenue the atm generated after analyzing the facts and circumstances surrounding the pay phones and atm in which mr snyder invested we conclude that the factors weigh against him mr snyder never received the benefits_and_burdens_of_ownership with respect to the pay phones and the atm therefore we sustain respondent’s determination disallowing petitioners’ depreciation deductionsdollar_figure ii alpha telcom income respondent argues that petitioners should have reported the gross_receipts with respect to mr snyder’s alpha telcom pay phones as other income on their form_1040 instead of reporting them on their schedules cdollar_figure we agree as we have 14respondent disallowed all depreciation_deductions claimed on petitioners’ schedules c including minor amounts of depreciation for office furniture and a laser printer although the record does not show whether the depreciation for the office furniture and the laser printer related to the pay phone atm activity or mr snyder’s tax preparation business petitioners introduced no evidence to substantiate the depreciation for those items thus we sustain respondent’s determination disallowing all depreciation_deductions for see rule a 503_us_79 15in the notice_of_deficiency respondent determined that alpha telcom issued petitioners forms 1099-misc miscellaneous income showing petitioners received dollar_figure dollar_figure and dollar_figure for and respectively although respondent did not introduce the forms 1099-misc in evidence the continued already stated mr snyder never received the benefits_and_burdens_of_ownership with respect to the pay phones and the atm that would entitle him to the incidents of taxation attributable to their ownership because mr snyder never had the benefits and burdens of owning the pay phones or the atm and did not conduct a business involving the pay phones or the atm we conclude that he was not engaged in a trade_or_business with respect to the pay phone atm activity consequently we sustain respondent’s determination that the alpha telcom income which apparently was included in the gross_receipts reported on mr snyder’s schedules c should have been reported on petitioners’ form sec_1040 as other income see sec_1_61-14 income_tax regs iii disabled_access_credit for purposes of the general_business_credit under sec_38 sec_44 provides a disabled_access_credit for certain small businesses the amount of the credit is equal to percent of the eligible_access_expenditures of an eligible_small_business that exceed dollar_figure but that do not exceed dollar_figure for the year sec_44 to claim the credit a taxpayer must show that the taxpayer is an eligible_small_business during continued parties stipulated mr snyder’s bank checking account records showing that he received monthly payments from alpha telcom in those years moreover petitioners concede in their brief that the alpha telcom income reported on forms 1099-misc was included in gross_receipts or sales on their schedules c the year and the taxpayer has made eligible_access_expenditures during the year the term eligible_small_business means a taxpayer who elects the application of sec_44 and had gross_receipts of no more than dollar_figure million or no more than full-time employees during the preceding year sec_44 the term eligible_access_expenditure means amounts paid_or_incurred to enable an eligible_small_business to comply with the requirements under the adadollar_figure sec_44 only a taxpayer who has an obligation to comply with the ada requirements can make an eligible_access_expenditure as relevant here the ada requirements apply to persons who own lease lease to or operate certain public accommodations and common carriers of telephone voice transmission services see u s c sec a u s c sec c this court and several courts of appeals have held that taxpayers who invested in alpha telcom pay phones did not have an 16eligible access expenditures include amounts paid_or_incurred for removing architectural communication physical or transportation barriers that prevent a business from being accessible to or usable by individuals with disabilities to provide qualified interpreters or other effective methods of making aurally delivered materials available to individuals with hearing impairments to acquire or modify equipment or devices for individuals with hearing impairments or to provide other similar services modifications materials or equipment sec_44 however eligible_access_expenditures do not include expenditures that are not necessary to accomplish such purposes see sec_44 obligation to comply with the requirements set forth in the ada crooks v commissioner f 3d pincite arevalo v commissioner t c pincite sita v commissioner tcmemo_2007_363 this case is no different mr snyder did not own lease lease to or operate a public accommodation with respect to the pay phone and atm activity therefore mr snyder was not obligated to comply with ada requirements and he did not make any eligible_access_expenditures with respect to the pay phone and atm activity we conclude that petitioners are not entitled to the disabled_access_credit for iv sec_6662 penalty respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 for respondent asserts that petitioners are liable for the sec_6662 penalty for each year on alternative grounds the underpayment is attributable to negligence or disregard of rules or regulations within the meaning of sec_6662 or there was a substantial_understatement_of_income_tax within the meaning of sec_6662 sec_6662 and b authorizes the commissioner to impose a penalty in an amount equal to percent of the underpayment attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 see also 85_tc_934 negligence is lack of due care or failure to do what a reasonable and prudent person would do under the circumstances negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be too good to be true under the circumstances sec_1 b ii income_tax regs sec_6662 and b authorizes the commissioner to impose a 20-percent penalty if there is a substantial_understatement_of_income_tax a substantial_understatement_of_income_tax with respect to an individual taxpayer exists if the amount of the understatement for the taxable_year exceeds percent of the tax required to be shown on the return for the taxable_year or dollar_figure whichever is greater sec_6662 the commissioner bears the initial burden of production with respect to a taxpayer’s liability for the sec_6662 penalty in that the commissioner must first produce sufficient evidence to establish that the imposition of the sec_6662 penalty is appropriate sec_7491 if the commissioner satisfies his initial burden of production the burden of producing evidence to refute the commissioner’s determination and to establish that the taxpayer is not liable for the sec_6662 penalty shifts to the taxpayer see 116_tc_438 respondent has carried his burden of production by showing that mr snyder did not make a reasonable effort to evaluate whether his arrangement with alpha telcom entitled him to the depreciation_deductions and disabled access credits that petitioners claimed on their tax returns alternatively respondent has carried his burden of production by showing that petitioners substantially understated their federal_income_tax because respondent met his burden of production petitioners must come forward with sufficient evidence to persuade the court that respondent’s determination is incorrect see id pincite petitioners’ arguments in support of their position that they are not liable for the sec_6662 penalty are neither precise nor clear petitioners do not contend that there was no substantial_understatement_of_income_tax for the years at issue or that they satisfy the adequate_disclosure and substantial_authority provisions of sec_6662 see sec_6662 petitioners’ arguments focus primarily on the reasonableness of mr snyder’s investigation into alpha telcom and the pay phone atm programs that it and its affiliated companies were marketingdollar_figure reasonably construed the arguments require us to consider whether petitioners may be excused from liability for the sec_6662 penalty because they qualify for relief under sec_6664 sec_6664 provides that no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause for that portion and that the taxpayer acted in good_faith with respect to that portion the record does not support a finding that mr snyder made a reasonable effort to investigate the alpha telcom program and its tax ramifications before he made his investment in the program or that mr snyder had reasonable_cause and acted in good_faith within the meaning of sec_6664 although mr snyder requested information about the pay phone and atm programs from alpha telcom and or nep and received copies of documents generated by various attorneys and by an accounting and business consulting firm addressed to alpha telcom and or nep all of the information he received came from alpha telcom nep or professionals who were advising the companies promoting the programs although mr snyder made an effort to find out whether 17petitioners’ arguments also focus on respondent’s allegedly abusive behavior in attacking the alpha telcom programs 18mr snyder also obtained a dun bradstreet report on alpha telcom an investment contract for the program would be treated as a security he did not conduct any independent research regarding whether the pay phone atm program as structured would qualify as a business whether his interests in the pay phones and the atm were depreciable interests and whether the activity would satisfy the requirements of sec_44 mr snyder an experienced return preparer should have realized that his unverified reliance on representations of the promoter and the promoter’s advisers was not sufficient to protect him from liability for the sec_6662 penalty see eg vincentini v commissioner tcmemo_2008_271 rogers v commissioner tcmemo_2005_248 because petitioners failed to prove that they had reasonable_cause for the underpayments or that they acted in good_faith regarding the underpayments we sustain respondent’s determination and hold that petitioners are liable for the sec_6662 accuracy-related_penalty with respect to their returns we have considered all arguments raised by the parties and to the extent not discussed we find them to be irrelevant moot or without merit decision will be entered under rule
